Citation Nr: 1809674	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-11 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease with limitation of flexion of the right knee, rated as 10 percent disabling, for the period from December 1, 2011 to May 12, 2016.  

2.  Entitlement to an increased rating for degenerative joint disease with limitation of extension of the right knee, rated as noncompensably disabling, from December 1, 2011 to May 12, 2016.  

3.  Entitlement to a rating in excess of 30 percent for status post total right knee arthroplasty (previously rated as degenerative joint disease with limitation of flexion and extension), since May 12, 2016.  

4.  Entitlement to a total rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2015 rating decision, service connection for right knee instability was granted, and in a December 2015 rating decision, service connection for right ankle lateral collateral and deltoid ligament sprain with tendonitis was granted.  
This represents a full grant of the benefits sought with respect to those service connection issues.  

The Veteran underwent bilateral total knee replacement surgery on May 12, 2016, and in a May 2016 rating decision, service connection was granted for status post total right knee arthroplasty.  A 100 percent rating was assigned from May 12, 2016, the date of his right knee replacement surgery, to July 1, 2017, and a 30 percent rating was assigned thereafter.  

In a May 2016 rating decision, service connection for posttraumatic stress disorder (PTSD) with alcohol use disorder, and service connection for bulimia nervosa was granted.  This represents a full grant of the benefits sought with respect to those service connection issues.  In addition, a temporary total evaluation was granted due to the need for convalescence following right total knee arthroplasty, along with special monthly compensation, in a May 2016 rating decision.  

The Board notes that although entitlement to a TDIU was denied in a March 2016 rating decision, the Veteran's August 2016 submission reflects that he is unemployed.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to his service-connected disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  As such, the issue is reflected on the title page.  

In August 2017, the Veteran's attorney withdrew representation in August 2017.  The Veteran proceeds as self-represented in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings than assigned for his right knee disabilities.  Although the May 2016 VA examination report reflects flare-ups of knee pain resulting in difficulty walking, it was noted that the examination was not conducted during a flare-up.  The Board notes that a recent Court holding found that examiners must characterize additional functional loss during flare-ups when the examination is not conducted during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  However, the examination does not contain such findings.  Thus, the examination report is not completely adequate for a determination.  In addition, the Veteran's August 2016 submission suggests a worsening of his right knee disability since the May 2016 VA examination.  As such, a new VA examination is warranted to assess its current severity, to include findings pursuant to the Court's holding in Sharp.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claims.  Thus, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since May 2016.  

2.  Schedule a VA examination by an appropriate medical professional to assess the Veteran's service-connected right knee disability during the appeal period.  

The examiner should include specific findings regarding pain on range of motion testing and an estimation of functional loss.  

The Veteran should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

For both the Veteran's current condition, and for the Veteran's condition for the period from December 1, 2011 to May 12, 2016, the examiner is asked to describe whether pain significantly limits or has limited functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should also describe the severity of the Veteran's service-connected right knee lateral instability (mild, moderate, or severe).

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If the benefits sought are not granted in full, furnish the Veteran with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

